— Motion, pursuant to 22 NYCRR 800.12 of the Rules of Practice, for extension of time to perfect appeal deemed abandoned, denied, without costs, and appeal dismissed. Appellant’s excuse that perfection of the appeal has been delayed because a similar appeal is pending in this court is not reasonable since a motion for an extension of time to perfect the appeal, premised upon these circumstances, could have been made prior to the expira*965tian of the nine-month period. Mahoney, P. J., Sweeney, Yesawich, Jr., Weiss and Levine, JJ., concur.
2